DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Attorney or Agent
An examination of this application reveals that applicant may be unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification 
The specification in this application consists of a 1-page written description and a single claim.  The specification may be amended, for example to explain the inventive subject matter, to the extent that no new matter is added to the original disclosure.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Objections
Claim 1 is objected to because of the following informalities.  
Lack of consistency in reciting botanical names: each ingredient may be named adequately using its Latin name (avoiding “also known as”), in which case the first letter of the genus name is capitalized but the specific epithet is not, i.e., Panax ginseng, Nigella sativa, Curcuma longa, and Capsicum annuum L.
BioPerine® is a registered trademark and therefore indicated with an ®, not ©; however use of trademarked name raises indefiniteness issues (see the rejection under 35 U.S.C. 112(2), below).
Claim terms “Ginsenosides”, “Black Cumin Seed Oil”, “Turmeric Rhizomes”, “Curcuminoids”, and “Black Pepper” are common nouns and should not be capitalized.
 The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Curcumin C3 Complex®, and the trademark BioPerine®. Both appear to be owned by Sabinsa Corporation.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name Curcumin C3 Complex® appears to indicate a “composition comprising the following components: curcumin, demethoxy curcumin, and bis demethoxy curcumin, wherein said components are purified individually or in combination and adjusted to the following ranges: 75-81% curcumin, 15-19% demethoxy curcumin, and 2.2-6.5% bis demethoxy curcumin” (US Patent No. 5,861,415).  
The trademark/trade name BioPerine® is used to identify/describe black pepper fruit extract standardized to 95% piperine.  At least one product name BioPerine® is sold that contains calcium as well as piperine (Source Naturals BioPerine - Black Pepper Fruit Extract, Promotes Nutrient Absorption - 60 Tablets, https://www.amazon.com/Source-Naturals-BioPerine-Piperine-Supplement/dp/B00020I3DY, accessed August 24, 2022.)  Accordingly, the identification/description is indefinite.
Regarding “Capsicum Annuum L extracted to 90,000 Heat Units”, “Heat Units” is unclear, unless it is referring to the Scoville Heat Units (SHU).  
For the purposes of examination now Curcumin C3 Complex® is interpreted as an extract of Curcuma longa standardized to 95% curcuminoids, BioPerine® is interpreted as an extract of black pepper standardized to 95% piperine, and “extracted to 90,000 Heat Units” is interpreted as extracted from a hot pepper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, W., et al., Effects of traditional oriental medicines as anti-cytotoxic agents in radiotherapy (Review), ONCOLOGY LETTERS 13: 4593-4601, 2017), Rastogi (Rastogi, L., et al., Protection against radiation-induced oxidative damage by an ethanolic extract of Nigella sativa L., International Journal of Radiation Biology, 86:9, 719-731 (2010)), Ghelishli (Ghelishli, N., et al., The Influence of Piperine on the Radioprotective Effect of Curcumin in Irradiated Human Lymphocytes, Turk J Pharm Sci 2019;16(3):366-370), and Materska (Materska, Antioxidant activity and protective effects against oxidative damage of human cells induced by X-radiation of phenolic glycosides isolated from pepper fruits Capsicum annuum L., Food Chemistry 168 (2015 ) 546- 553).
Kim reviews prior art studies on efficacy of Panax ginseng extract, comprising ginsenosides as active components, in suppressing radiation-induced inflammatory response via inhibition of cyclooxygenase-2 overexpression, aiding in recovery of spleen and thymus from radiation damage, and protecting whole body against gamma ray irradiation (title; abstract;  p.4596 Table 1, pp.4597-98).  Oral administration of ginseng root extract improved survival rates and life expectancy, restored the levels of endogenous antioxidants GST, CAT, and SOD-1, and lowered radiation-induced sickness, weight loss, and lipid peroxidation.
Kim also discusses Curcuma longa extracts comprising curcumin, including antioxidant, anti‑inflammatory, antiseptic, antitumor and radioprotective activities in a large number of in vitro and in vivo systems (p.4596 Table 1, pp.4595, 4597).
Rastogi teaches that an ethanolic extract of Nigella sativa L. (EE-NS) showed significant free radical scavenging and protection against DNA damage in cell free systems and in splenocytes radiation-induced DNA damage was significantly reduced.  Furthermore Swiss albino mice given oral doses of EE-NS (0–100 mg/kg bw) for five days prior to 2 Gy whole body irradiation were protected against oxidative injury to spleen and liver as measured by lipid peroxidation and the activity of antioxidant enzymes.
Ghelishli reports that curcumin and piperine reduced the percentage of micronucleus induced by ionizing radiation in lymphocytes (title; abstract).  Piperine significantly reduced genotoxicity by itself, and a synergistic radioprotective effect was observed with piperine and curcumin combination at a concentration of 5 μg/mL.
Materska reports that phenolic glycosides from Capsicum annuum L., “Capel Hot”, sinapoyl-£-glucoside, quercetin-3-O-rhamnoside-7-O-glucoside, quercetin-3-orhamnoside, and luteolin-7-O-(2-apiosyl)-glucoside, exhibited radioprotective effect on human cell lymphocytes in response to oxidative damage induced by X radiation (title; abstract).  In superoxide radical scavenging activity “all of the tested compounds were active in a concentration-dependent manner” (p.550 3.2.1), and DPPH scavenging activity correlated to the presence of 3’,4’-dihyroxyl on the B ring on the glycoside (p.550 3.2.2).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine/modify the teachings of Kim, Rastogi, Ghelishli, and Materska       and prepare a tablet or capsule comprising extracts of Panax ginseng comprising ginsenoside, Nigella Sativa, Curcumin longa comprising curcuminoids, Capsicum annuum L., and black pepper fruit as recited in the instant claim.  The skilled person would have been motivated to do so because all components were known in prior art to exhibit protective effects against radiation damage when administered prior to exposure, and aid in recovery afterwards.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).  Providing the five ingredients in a single oral dosage form would be convenient for the user and thus help aid in patient compliance.
Regarding the concentration of the components recited in the claim, the amount to include in a single capsule or tablet would depend of factors such as a desired relative concentration among the ingredients, excipients in the formulation, suitable size of the dosage form, and daily dosage.  The daily dosage would in turn depend on factors such as body weight, dosage range of each ingredient that is generally regarded as safe, the severity of condition, etc. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615